 In the Matterof E. C. WILLIAMS,EMPLOYERandINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS AND HELPERS,LOCAL No.94, A. F. OF L., PETITIONERCase No. 9-RC-635.-Decided February 10, 1950DECISIONANDDIRECTION OF ELECTION.Upon a petition duly filed, a hearing was held before WilliamNaimark, hearing officer.The hearing officer's rulings made at thehearing arefree from prejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis caseto a three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in this case, the Board finds :1.E. C. Williamsis engagedin the transportation of mail by truckto and from the United States Post Office at Dayton, Ohio, the Daytonrailroad depot, and 9 other post office substations, all of which arewithin the Dayton postal district.Williams makes approximately25 deliveries daily to and from the railroad station.-The mail arrivesat the terminal or is carried away from it by either Pennsylvania,Baltimoreand Ohio, or New York Central trains.Williams ownsand operates9 motor trucks and employs 14 drivers in the perform-anceof the duties outlined above.Williams' operations are conductedpursuant to a contract with the United States Government executed inJuly 1947 and effective for a period of 4 years thereafter.Williamscontends that he is not an employer and is not engaged in commercewithin the meaning of the Act by reason of the control exercised bythe United States Government over his operations under the provi-sionsof the contract.i The hearing officer's rejection of an offer in evidence of a petition purportedly signed byemployees indicating that they did not desire to be represented by the Petitioner is herebyaffirmed.Apparently this evidence was submitted to attack the Petitioner's showing ofinterest.Such showing is an administrative matter and is not a litigable issue at thehearing.Peter Picknelly,d/b/a Peter Pan Bus Lines,82 NLRB 830,and cases citedtherein.88 NLRB No. 129.620 E. C. WILLIAMS621The terms of the contract provide that Williams shall receive a flatsum of $32,290 annually; that Williams' drivers are required to loadand unload the mail at the post office in the presence of a representativeof the postmaster; that the drivers operate their motor vehicles undera schedule furnished by the postmaster; that the postmaster canrequireWilliams to suspend or discharge a driver from duty forinefficiency or other serious delinquency; and that, if Williams fails todischarge the driver on request of the postmaster, the contract can bediscontinued by the Government.However, other than these limita-tions, apparently no restrictions are placed upon Williams' freedomto hire the drivers he desires. or to discharge them at will; moreover,he has sole authority to fix their hours of work, rates of pay, and otherconditions of employment.In view of the facts set forth above, we are of the opinion that E. C.Act.We further find, contrary to the contention of. Williams, thathe is engaged in commerce within the meaning of the National LaborRelations Act 22.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All truck drivers of the Employer in his operations at Dayton, Ohio,including part-time employees 3 and helpers, but excluding all otheremployees and supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secret2Joseph R. Gregory,31 NLRB 71,enforced December 2, 1941(C. A. 5) (unreported) ;William M. Carroll,29 NLRB 343,enforced 120 F. 2d 457 (C.A. 1) ; Cf.New York Mail efNewspaper TransportationCo., 4 NLRB 1066.8 The record shows that the Employer has three drivers who are regularly employed on apart-time basis.The Board has previously ruled that part-time employees who are regu-larly employed may properly be included with full-time employees in an appropriate unit.SeePeter Picknelly d/b/a Peter Pan Bus Lines,footnote1, supra.In addition to thesethree drivers,the Employer has one driver who was originally hired as a temporaryemployee during the Christmas mail rush in 1949, but who is now apparently working asa regular part-time employee with prospects of employment for an indefinite period.Wefind that he is properly included in the unit as a regular part-time employee.We also findthat he is entitled,together with the other regular part-time employees,to participate inthe election. 622DECISIONS OF NATIONAL LABOR. RELATIONS BOARDballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Region in which this case was heard, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the payroll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid payroll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether or notthey desire to be represented, for purposes of collective bargaining, byInternational Brotherhood of Teamsters, Chauffeurs and Helpers,Local No. 94, A. F. of L.